Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species in the reply filed on 11/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16, 22-26, 32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14, 17-19, 21, 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim recites “removing at least a portion of the at least one oxygen impurity”. In a first scenario, the claim limitation reads on an active step to process a salt whereby an oxygen is removed from the salt. In a second scenario, the claim limitation reads on a salt having an oxygen being physically removed from the electrochemical system of the instant claim 
Claims 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim recites “controlling is performed using a cyclic voltammetry measurement.” This limitation is firstly not related to any other feature of the instant claim. There is no relationship to the CVM being within the instant claimed system or a separate system and somehow it could relate to the control. What is being measured? Secondly, how? The claim is indefinite because the control limitations of the instant claim do not limit the scope. “controlling” by itself is not sufficient to change the scope of the claimed invention without more. Without substantially more, the claimed limitation is met when the system is off. When the system is off, the CVM would be zero and the controlling of the exposure is such that it is also off; having a CVM step is not patentably distinguishable from any other step in the prior art since the CVM measurement is not required in an off state to verify the system is controlled to be off.  
Claim 15-17 is further rejected as indefinite. Is the purification step associated with the method of the instant claim? A salt can be purified at a different location. Is this separate from the processes of voltage applied to the salt? The examiner contends that the use of “a method comprising” includes the steps of claim 15-17 occurring either after the instant claimed steps OR a separate and distinct purification that does not relate to oxygen and pertains to the molten salt formation and then it is shipped to the location for the processing of the instant claim. The instant claim includes no verbiage or nexus to the features of the claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10, 14-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalbout et al (PGPUB 2016/0068928). 
Claim 1: Jalbout teaches an environmentally friendly system for large scale extraction of metal ion into molten salt and electrodeposition of metal from the metal ion dissolved in the molten salt [Abstract]. The method comprises a utilization of an electrochemical system whereby such system is defined by one having an anode (108) and cathode (109) [0060] and oxygen from the air as an oxidant driving metal dissolution of the molten salt [0085]. An electrical power supply was used to impose a voltage between the anode and cathode, wherein the molten salt mixture is used in this “one-pot” method [0088]. A liquid solution comprising molten salt is placed into a crucible (106) which is physically in contact with the electrodes which are utilized to supply a voltage [Fig 1; 0056-0060]. Impurities are removed from the system [0088]. Additionally it is interpreted that at least a portion of the oxygen is removed from the system from the process of the prior art [0089-0108].
Claim 2-4: Jalbout teaches a molten salt to be a halogen salt of chloride comprising at least Na [0107].  
Claim 5: Jalbout establishes the characteristics of the salt such that the operation temperature is to be within 200-1000oC [0085]. As the voltage is applied, it is exemplified the temperature to be 300oC [0093].

Claim 10: Jalbout teaches the cathode to be at least one of a solid or liquid [0084].
Claim 12: Jalbout teaches the material of the cathode to form a material containing the molten salt [0023].
Claim 14: Jalbout teaches the utilization of an overpotential selected from at least one of periodically or constant [0091, 0101
Claim 17: Jalbout teaches the system to be a one flow system whereby the events are interpreted to be in flow. 
Claim 18: Jalbout teaches a purification of the flow [0097-0100].
Claim 19, 21: Jalbout teaches an OCV measurement which is utilized to measure and therefore control whereby in an off-state the OCV measurement and control is interpreted to be the same as that of the instant claimed control measurement. 

Claim(s) 1-5, 9-14, 19, 21, 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tripathy (PGPUB 2019/0237209).
Claim 1: Tripathy teaches a method of direct oxide reduction including the formation of a molten salt electrolyte within an electrochemical cell [Abstract]. The cell comprises an anode (114) and cathode (116) with a reference electrode (118) [0026]. The molten salt containing electrolyte (110) is in contact with the electrodes [Fig 1]. A voltage was applied to the cell [0069]. The anode and cathode are physically in contact with the molten salt [Fig 1]. The operation is such that a process containing oxygen is measured to have an oxygen content reduced [0068-0071]. 
Claim 2-4: Tripathy teaches the molten salt to comprise a chloride salt having at least calcium [0068]. 
oC [0060, 0069]. 
Claim 6: Tripathy teaches the atmosphere to be inert (argon) [0068]. 
Claim 7: Tripathy teaches the anode to be iridium or ruthenium[0068, 0048]. 
Claim 9: Tripathy teaches the reference electrode (118) to be made of at least nickel alloy [0027].
Claim 10: Tripathy teaches the material selection of the cathode [0031-0032] to be selected such that it is at least one of a solid or liquid at the claimed temperature. 
Claim 11: Tripathy teaches the at least one working electrode to comprise tungsten [0032].
Claim 12: Tripathy teaches the container of the molten salt [0056].
Claim 13: Tripathy teaches the container to be a steel alloy [0056]. 
Claim 14: Tripathy teaches an overpotential to be selectable and constant/variable [0059]. 
Claim 19, 21: Tripathy teaches a measurement to be a potentiostat (124) whereby the insitu measurement reports the same control when the system is off as that of the claimed scope and therefore meets the control step of the instant claim. 
Claim 27: Tripathy teaches the working electrode to comprise sodium [0009].
Claim 28-29: Tripathy teaches the working electrode to comprise magnesium [0009].
Claim 30: Tripathy teaches the anode to be cobalt [0048].
Claim 31: Tripathy teaches the utilization of silicon [0056]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathy (PGPUB 2019/0237209).
Claim 17-18: Tripathy teaches a purification of a molten salt [Fig 4]. The adaptation to make a process continuous from stationary has been deemed to be a non-obvious endeavor over scientific discovery and disclosure of prior art. MPEP 2144.04. The instant claim does not include additional limitations to narrow the scope to be different or distinct over the general teaching of the prior art and the obvious utilization of the information previously disclosed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723